    Case 4:20-cv-01245 Document 1 Filed on 04/08/20 in TXSD Page 1 of 6



                  THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

RALPH FOX,                    §
                              §
     Plaintiff,               §
                              §
v.                            § CIVIL ACTION NO. 4:20-cv-1245
                              §
TURNER’S HVAC SYSTEMS, LLC,   §
dba HVAC SYSTEMS, SCOTT       §
TURNER, INDIVIDUALLY, and     §
MICHELLE TURNER, INDIVIDUALLY,§
                              §
     Defendants.              §

                    PLAINTIFF’S ORIGINAL COMPLAINT

                              SUMMARY OF SUIT

     1.    Defendant Turner’s HVAC Systems, LLC, dba HVAC Systems

(the “Company”) services, repairs and maintains commercial and

residential heating, cooling and refrigeration systems in and

around the greater Houston metropolitan area. The Company is owned

and operated by Scott Turner (“S. Turner”) and Michelle Turner (“M.

Turner”)     (collectively,    the   “Turners”).         Reference   to   the

“Defendants” is to the Company and the Turners, collectively.

Unfortunately,    the   Defendants    did   not    pay    their   non-exempt

employee, Ralph Fox (the “Plaintiff”), time and one-half overtime

wages for all hours worked over forty (40) per workweek.

                        JURISDICTION AND VENUE

     2.    This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2020) and 28 U.S.C. § 1331 (2020).

     3.    The Plaintiff brings this Complaint in a district in

which the Company does business.       As such, venue is proper in this
    Case 4:20-cv-01245 Document 1 Filed on 04/08/20 in TXSD Page 2 of 6



district pursuant to 28 U.S.C. § 1391(b)(2020).

                              THE PARTIES

     4.    The Plaintiff was employed by the Defendants within the

meaning of the FLSA during the three (3) year period preceding the

filing of this Complaint.         In performing his duties for the

Defendants, the Plaintiff engaged in commerce or in the production

of goods for commerce.

     5.    The Company, an enterprise engaged in commerce, is a

domestic limited liability company who has acted, directly or

indirectly, in the interest of an employer with respect to the

Plaintiff.    The Company may be served with process by serving its

registered agent, Scott Turner, at 13531 Perry Road, Houston, Texas

77070.

     6.    S. Turner has acted, directly or indirectly, in the

interest of an employer with respect to the Plaintiff.           S. Turner

may be served with process at 4524 Holt, Bellaire, Texas 77401.

     7.    M. Turner has acted, directly or indirectly, in the

interest of an employer with respect to the Plaintiff.           M. Turner

may be served with process at 4524 Holt, Bellaire, Texas 77401.

                               BACKGROUND

     8.    The Company, a large commercial and residential heating,

cooling and refrigeration systems enterprise, was established in

Southeast Texas in 2009.     The Turners acquired the Company in May

of 2017.     Fox began his employment with the Company in July of


                                    -2-
    Case 4:20-cv-01245 Document 1 Filed on 04/08/20 in TXSD Page 3 of 6



2017.

     9.     Fox worked for the Company as a heating, ventilation and

air conditioning (“HVAC”) technician and, from approximately July

of 2017 to September of 2019, was compensated at an hourly rate.

During    that   time   period,   Fox    was   paid   the   same   hourly   rate

regardless of the number of hours worked each week, including

overtime hours.         In approximately September of 2019, Fox was

converted to a salaried employee and paid the same amount each week

again regardless of the number of hours worked, including overtime

hours.

     10.    The Turners have a substantial financial interest in the

Company and are directly involved in:

     a.     the hiring and firing of Company employees;

     b.     the day-to-day operations of the Company as they
            relate to defining the terms of employment,
            workplace conditions, and the level of compensation
            to be received by Company employees;

     c.     the Company’s finances; and

     d.     corporate decisions.

     11.    As a non-exempt employee, the Plaintiff was entitled to

be paid one and one-half (1½) times his regular rate for all hours

worked in excess of forty (40) hours in a workweek. 29 U.S.C. § 207

(2020).

     12.    No exemption excuses the Defendants from paying the

Plaintiff    overtime compensation for all hours worked over forty

(40) hours each work week.         Nor have the Defendants made a good

                                        -3-
    Case 4:20-cv-01245 Document 1 Filed on 04/08/20 in TXSD Page 4 of 6



faith effort to comply with the FLSA. Instead, the Defendants

knowingly, willfully, or with reckless disregard carried out an

illegal pattern or practice regarding unpaid overtime compensation

with respect to the Plaintiff.

                            CAUSE OF ACTION

                   A. Unpaid Overtime Compensation

     13.   The Plaintiff consistently worked in excess of forty (40)

hours per week for which he was not compensated at one and one-half

times his regular rate of pay.

     14.   As a non-exempt employee, the Plaintiff was entitled to

be paid time and one-half for all hours worked in excess of forty

(40) hours in a workweek. 29 U.S.C. § 207(a) (2020).         Accordingly,

the Defendants’ practice of failing to pay the Plaintiff overtime

compensation was and is a clear violation of the FLSA.

     15.    No exemption excused the Defendants from paying the

Plaintiff time and one-half for hours worked over forty (40) hours.

Nor did the Defendants make a good faith effort to comply with the

FLSA.   Instead,   the   Defendants   knowingly,    willfully,    or      with

reckless disregard carried out its illegal pattern or practice

regarding overtime compensation with respect to the Plaintiff.

     16. Accordingly, the Plaintiff is entitled to overtime pay in

an amount which is one and one-half times his regular rate of pay.

     17.   Additionally, the Plaintiff is entitled to an amount

equal to all of his unpaid overtime wages as liquidated damages.


                                    -4-
    Case 4:20-cv-01245 Document 1 Filed on 04/08/20 in TXSD Page 5 of 6



     18.    Finally,    the   Plaintiff    is   entitled       to    reasonable

attorneys' fees and costs of this action. 29 U.S.C. § 216(b)(2020).

                                 PRAYER

     WHEREFORE, Plaintiff Ralph Fox requests that this Court award

him judgment, jointly and severally, against Defendants Turner’s

HVAC Systems, LLC, dba HVAC Systems, Scott Turner, Individually,

and Michelle Turner, Individually, for:

     a.    damages for the full amount of his unpaid
           overtime compensation;

     b.    an amount equal to his unpaid                overtime
           compensation as liquidated damages;

     c.    reasonable attorneys’ fees, costs and expenses
           of this action;

     d.    pre-judgment  interest  and   post-judgment
           interest at the highest rates allowable by
           law; and

     e.    such other and      further    relief   as    may    be
           allowed by law.

                                  Respectfully submitted,


                                  /s/ Mark Siurek
                                  Mark Siurek
                                  TBA# 18447900
                                  Fed ID# 9417
                                  3334 Richmond Ave, Suite 100
                                  Houston, Texas 77098
                                  713-522-0066 (telephone)
                                  713-522-9977 (fax)
                                  msiurek@warrensiurek.com

                                  ATTORNEY-IN-CHARGE FOR PLAINTIFF
                                  RALPH FOX




                                    -5-
Case 4:20-cv-01245 Document 1 Filed on 04/08/20 in TXSD Page 6 of 6



                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com




                                -6-
